COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ISRAEL FLORES,                                 §               No. 08-15-00302-CV

                       Appellant,               §                 Appeal from the

 v.                                             §            County Court at Law No. 3

 JOSE SANDOVAL.                                 §             of El Paso County, Texas

                       Appellee.                §              (TC# 2014-CCV03062)

                                             §
                                           ORDER




       Pending before the Court is Appellee’s motion for leave of court to file a motion to

remand. On November 17, 2015, the Court denied Appellee’s motion to dismiss the appeal. To

the extent Appellee’s motion is asking the Court to reconsider its ruling, the motion is denied.

Appellee is generally not required to obtain leave of court to file a motion, including a motion to

dismiss the appeal. Further, Appellee may raise in his brief those issues which he believes are

dispositive of the appeal



       IT IS SO ORDERED this 24th day of November, 2015.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.